Exhibit 10.1

SETTLEMENT AGREEMENT

This SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of
November 10, 2006, by and between Nabi Biopharmaceuticals, a Delaware
corporation (“Nabi”), and Third Point LLC, a Delaware limited liability company
(“Third Point”).

RECITALS

WHEREAS, Third Point intends to solicit written consents from Nabi’s
stockholders (the “Solicitation”) to (i) remove a majority of the members of
Nabi’s board of directors (the “Board”) and (ii) request that the Board fill the
resulting vacancies on the Board with nominees selected by Third Point; and

WHEREAS, among other things, Nabi is willing to add to the Board certain
individuals selected by Third Point and to create a Strategic Action Committee
of the Board (the “SAC”), and Third Point is willing to terminate the
Solicitation;

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

AGREEMENTS

Section 1.1. Board Composition Matters; Nominations at 2007 Stockholder Meeting.

(a) Nabi shall as promptly as practicable, and in any event within one business
day after the date hereof, take all action necessary (including the calling of a
special meeting of the Board to approve such actions) to:

(i) expand the size of the Board so as to create two new directorships on the
Board in accordance with Article Fifth of its Restated Certificate of
Incorporation and Article III of its By-Laws, and

(ii) appoint Jason Aryeh and Timothy Lynch (collectively, the “Third Point
Nominees”) to fill such newly-created directorships.

(b) At the annual meeting of stockholders of Nabi to be held in 2007 (the “2007
Annual Meeting”), Nabi shall nominate the Third Point Nominees as directors for
a term commencing from the close of the 2007 Annual Meeting and shall include
the Third Point Nominees on the Board’s proposed slate of nominees for election
at the 2007 Annual Meeting. Prior to the 2007 Annual Meeting, Nabi shall solicit
proxies for the election of the Board’s slate of nominees (including the Third
Point Nominees) at the 2007 Annual Meeting.

(c) Should any Third Point Nominee resign from the Board prior to the annual
meeting of stockholders of Nabi to be held in 2008, or decide not to seek
appointment or election to the Board at the 2007 Annual Meeting, Third Point
shall, with the consent of Nabi (which consent shall not be unreasonably
withheld or delayed), be entitled to designate a reasonably qualified
replacement for such Third Point Nominee as a member of the Board and as a
member of the SAC, and Nabi shall take all necessary action to implement the
foregoing as promptly as practicable. Any such designated replacement who
becomes a Board member shall be deemed to be a Third Point Nominee for all
purposes under this Agreement.

Section 1.2. Strategic Alternatives Process. (a) Nabi agrees to form the SAC as
a committee of the Board with the full power and authority of the Board, subject
only to the limitations on power and authority contained in Section 141(c) of
the Delaware General Corporation Law, (i) to actively explore and consider for
recommendation to the Board strategic alternatives for Nabi, including (A) asset
acquisitions or sales, joint ventures, strategic alliances and licensing and
development agreements, in each case involving the expenditure or receipt by
Nabi of more than $10 million, (B) a recapitalization, and (C) the merger or
sale of all or substantially all assets of Nabi (each of the transactions
described in the foregoing clauses (A), (B) and (C) is referred to as a
“Strategic Transaction”) and (ii) to review and consider for recommendation to
the Board any clinical trial to be conducted by Nabi involving the net
expenditure by Nabi (after taking into consideration any reimbursement by a
third party) of



--------------------------------------------------------------------------------

more than $10 million other than any clinical trial that is currently being
conducted by Nabi or that Nabi is obligated to conduct under any agreement with
a third party (each, a “Qualified Expenditure”). The Board shall not approve any
Strategic Transaction or Qualified Expenditure without the recommendation of a
majority of the members of the SAC. Subject to the foregoing, the full Board
(and not the SAC) shall have the sole power to approve any such Strategic
Transaction or Qualified Expenditure.

(b) The SAC shall be comprised of five members, two of whom shall be the Third
Point Nominees. The remaining three members of the SAC shall be current Board
members, other than the Management Director, one of whom (the “Company
Designee”) shall be designated by the Board within one business day after the
date of this Agreement and two of whom (each of the two, a “Designated Board
Member”) shall be designated by the Third Point Nominees within five business
days of the date of this Agreement. If the Company Designee shall resign from
the SAC, or become unable to serve thereon, the Board shall designate a
successor, other than the Management Director, to fill the vacancy on the SAC
created by such resignation or inability to serve thereon. If one or both of the
Designated Board Members declines to serve on, or resigns from, the SAC, or
becomes unable to serve thereon, the Third Point Nominees shall designate a
successor or successors to any such Designated Board Member, which successor or
successors shall be chosen from among the members of the Board, other than the
Management Director. If the Third Point Nominees are required to designate a
successor to any Designated Board Member or Designated Board Members and if all
members of the Board, other than the Management Director, shall have declined to
be designated by the Third Point Nominees as such Designated Board Member, or
shall have resigned from the SAC or shall be unable to serve thereon, then the
Third Point Nominees, the Company Designee and any Designated Board Member
remaining on the SAC who has not resigned therefrom and who is able to serve
thereon (the “Remaining Members”) shall promptly seek in good faith to identify
and agree upon (by majority vote of the Remaining Members) an independent third
party or parties (each, an “Independent Member”) to replace the Designated Board
Member or Designated Board Members who declined to serve on, or resigned from,
the SAC or was or were unable to serve thereon. If the Remaining Members are
able to identify and agree upon (by majority vote of the Remaining Members) an
Independent Member or Independent Members, as the case may be, they shall so
advise the Board and the Board shall promptly add the Independent Member or
Independent Members, as the case may be, to the Board and to the SAC. Pending
the agreement of the Remaining Board Members to one or two Independent Members,
as the case may be, the SAC shall be deemed to be duly constituted and shall
operate in all respects as a committee of the Board as contemplated by
Section 1.2(a). “Management Director” shall mean any member of the current Board
who, as of the date hereof, is also an executive officer of Nabi.

(c) The five members of the SAC, once they have been all appointed to the SAC,
shall (by majority vote thereof) appoint one of the Third Point Nominees to
serve as Chairman of the SAC. The Chairman of the SAC shall preside at all
meetings of the SAC, shall be the principal liaison of the SAC with its
financial, legal and other advisors and shall generally serve with respect to
the SAC in a manner comparable to the manner in which the Chairman of the Board
and/or Nabi’s lead director serves with respect to the Board. All significant
directions to Nabi’s financial and other advisors and all other significant
actions and decisions of the SAC shall be considered and approved by the SAC.
All meetings of the SAC shall be held at reasonable times and at reasonable
places, and members of the SAC shall be entitled to participate in meetings
telephonically.

(d) Nabi represents and warrants to Third Point that each member of the Board
other than the Management Director has been asked about his or her willingness
to serve on the SAC, and each such member of the Board has advised Nabi that he
or she will serve on the SAC if requested to do so by the Third Point Nominees.

(e) The Company Designee and/or one or more of the Designated Board Members
shall communicate to the Board all actions taken by the SAC and any significant
communications with any advisor by the SAC as promptly as practicable.

(f) Third Point represents and warrants to Nabi that each Third Point Nominee
has been asked about his willingness to serve on the Board and the SAC
(including as Chairman of the SAC), and each such Third Point Nominee has
advised Third Point that he will serve on the Board and the SAC and, if
requested by the SAC, as Chairman of the SAC.

(g) At any time after the completion of the annual meeting of stockholders of
Nabi to be held in 2008, the Board may in its sole discretion dissolve the SAC,
and upon such dissolution the provisions of this Section 1.2 and Section 1.3
hereof shall terminate.

 



--------------------------------------------------------------------------------

Section 1.3. Right to Detailed Updates. At Third Point’s option, Third Point
shall have the right from time to time to be updated in detail by the Third
Point Nominees, the SAC and its financial advisors as to any and all matters
within the power and authority of the SAC. Third Point agrees to keep all such
information it may receive confidential and shall not disclose such information
to any third party other than its employees and legal counsel who have a need to
know such information, provided such employees and legal counsel agree to keep
such information confidential and not disclose the same. Third Point shall be
responsible for any disclosure by its employees and legal counsel of any such
information. Notwithstanding the foregoing, Third Point, and its employees and
legal counsel to whom it discloses information such shall not be required to
keep confidential any such information (i) that is made public by Nabi or any
other person who is not known to Third Point to be subject to a confidentiality
obligation to Nabi or (ii) that Third Point has developed on its own prior to
receiving such information from a Third Point Nominee, the SAC, Nabi or any of
their respective financial advisors. Third Point acknowledges that it is aware
that the United States securities laws prohibit any person who has material
nonpublic information about a company from purchasing or selling securities of
such company, or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.

Section 1.5. Annual Meeting. Nabi shall hold the 2007 Annual Meeting no later
than May 31, 2007, and shall give notice of the date of that meeting no later
than 120 days prior to the 2007 Annual Meeting.

Section 1.6. Termination of Solicitation; Voting Agreement. (a) From the date
hereof through the completion of the 2007 Annual Meeting, neither Third Point
nor any of its Affiliates will, directly or indirectly, solicit proxies or
consents for the voting of any voting or other securities of Nabi or otherwise
become a “participant,” directly or indirectly, in any “solicitation” of
“proxies” or consents to vote, or become a “participant” in any “election
contest” involving Nabi or Nabi’s securities (all terms used herein and defined
in Regulation 14A under the Exchange Act of 1934, as amended (the “Exchange
Act”) having the meanings assigned to them therein), (ii) seek to advise or
influence any person with respect to the voting of any securities of Nabi,
(iii) initiate, propose or otherwise “solicit” Nabi stockholders for the
approval of shareholder proposals, (iv) otherwise communicate with Nabi’s
stockholders or others pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act,
(v) otherwise engage in any course of conduct with the purpose of causing
stockholders of Nabi to vote contrary to the recommendation of the Board on any
matter presented to Nabi’s stockholders for their vote or challenging the
policies of Nabi or (vi) otherwise act, directly or indirectly, alone or in
concert with others, to seek to control or influence the management, the Board,
policies or affairs of Nabi, other than through the Third Point Nominees. For
purposes of this Agreement, “Affiliate” means, with respect to any person, any
other person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person
and any employees, officers and partners of Third Point.

 

  (b) Until the completion of the 2007 Annual Meeting,

(i) at each meeting of stockholders of Nabi held for the purpose of electing any
member of the Board, Third Point shall, and shall cause its Affiliates to, cause
all voting securities of Nabi beneficially owned by each of them to be present
at such meeting for purposes of establishing a quorum and to be voted (x) for
the nominees recommended by the Board (provided such nominees include the Third
Point Nominees), (y) on all other proposals of the Board and any proposals by
other stockholders of Nabi not covered by clause (z) below, as Third Point
determines is appropriate, and (z) in accordance with the recommendation of the
Board on any proposals of any other stockholder of Nabi who is also proposing
one or more nominees for election as director in opposition to the nominees of
the Board at any such meeting. No later than five business days prior to each
such meeting of stockholders, Third Point shall, and shall cause each of its
Affiliates to, vote in accordance with this Section 1.6(b). Third Point shall
not, and shall cause each of its Affiliates not to, revoke or change any vote in
connection with any such meeting of stockholders unless such revocation or
change is required or permitted in accordance with the first sentence of this
Section 1.6(b); and

(ii) Third Point shall not, and shall cause its Affiliates not to, execute any
written consent to approve any proposal by any other stockholder of Nabi
(including a proposal for the removal and/or election of new members of the
Board) that has not been recommended by the Board.

Section 1.7. Expenses. Nabi shall pay for all out-of-pocket costs and expenses
incurred by Third Point and its Affiliates in connection with their efforts to
induce Nabi to pursue strategic alternatives and in connection with the
Solicitation, including without limitation legal fees and the fees of the proxy
solicitor retained by Third Point and its affiliates. To the extent Third Point
or its Affiliates have already paid any such expenses, Nabi shall



--------------------------------------------------------------------------------

promptly reimburse them for such payments. In no event shall the costs and
expenses to be paid or reimbursed by Nabi pursuant to this Section 1.7 exceed
$250,000.

ARTICLE II.

MISCELLANEOUS PROVISIONS

Section 2.1. Representations and Warranties.

 

  (a) Each of the parties hereto represents and warrants to the other party
that:

(i) such party has all requisite authority and power to execute and deliver this
Agreement and to consummate the transactions contemplated hereby,

(ii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required action on the part of such party and no other proceedings on the part
of such party are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby,

(iii) the Agreement has been duly and validly executed and delivered by such
party and constitutes the valid and binding obligation of such party enforceable
against such party in accordance with their respective terms, and

(iv) this Agreement will not result in a violation of any terms or provisions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

(b) The parties hereto acknowledge, warrant and represent that they have
carefully read this Agreement, understand it, have consulted with and received
the advice of counsel regarding this Agreement, agree with its terms, are duly
authorized to execute it and freely, voluntarily and knowingly execute it.

Section 2.2. General.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and the respective successors, personal
representatives and assigns of the parties hereto.

(b) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemplated arrangements and understandings with respect thereto.

(c) This Agreement may be signed in counterparts, each of which shall constitute
an original and all of which together shall constitute one and the same
Agreement.

(d) All notices and other communications required or permitted hereunder shall
be effective upon receipt and shall be in writing and may be delivered in
person, by telecopy, electronic mail, express delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed to the party to be notified at the respective addresses set
forth below, or at such other addresses which may hereinafter be designated in
writing:

If to Nabi:

Nabi Biopharmaceuticals

5800 Park of Commerce Boulevard, N.W.

Boca Raton, FL 33487

Attention: Thomas H. McLain

Fax No.: (561) 989-5801

with a copy to:

 



--------------------------------------------------------------------------------

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, New York 10166

Attention: Steven R. Shoemate

                    Eduardo Gallardo

Fax No.: (212) 351-4035

and

Nutter, McClennen & Fish LLP

World Trade Center West

155 Seaport Boulevard

Boston, Massachusetts 02210

Attention: James E. Dawson

Fax No.: (617) 310-9623

If to Third Point:

Third Point LLC

390 Park Avenue

New York, NY 10022

Attention: Dan Loeb

Fax No.: (212) 224-7401

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Michael A. Schwartz

Fax No.: (212) 728-9267

(e) This Agreement and the legal relations hereunder between the parties hereto
shall be governed by and construed in accordance with the laws of the State of
Delaware applicable to contracts made and performed therein, without giving
effect to the principles of conflicts of law thereof.

(f) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid, but if any provision of this Agreement
is held to be invalid or unenforceable in any respect, such invalidity or
unenforceability shall not render invalid or unenforceable any other provision
of this Agreement.

(g) It is hereby agreed and acknowledged that it will be impossible to measure
in money the damages that would be suffered if the parties fail to comply with
any of the obligations herein imposed on them and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person, therefore, shall be entitled to
injunctive relief, including specific performance, to enforce such obligations,
without the posting of any bond, and, if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law.

(h) Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party hereto
reasonably may request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(i) Each of the parties hereto hereby irrevocably and unconditionally consents
to submit to the exclusive jurisdiction of the courts of the State of Delaware
and of the United States of America, in each case located in the County of New
Castle, for any action, proceeding or investigation in any court or before any
governmental authority arising out of or relating to this Agreement and the
transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth



--------------------------------------------------------------------------------

in this Agreement shall be effective service of process for any action,
proceeding or investigation brought against it in any such court. Each of the
parties hereto hereby irrevocably and unconditionally waives any objection to
the laying of venue of any action, proceeding or investigation arising out of
this Agreement or the transactions contemplated hereby in the courts of the
State of Delaware or the United States of America, in each case located in the
County of New Castle, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action,
proceeding or investigation brought in any such court has been brought in an
inconvenient forum.

[Remainder of page intentionally left blank.]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

NABI BIOPHARMACEUTICALS

By: /s/ Thomas H. McLain

        Name: Thomas H. McLain

        Title: Chairman, Chief Executive Officer

                and President

THIRD POINT LLC

By:/s/ Daniel S. Loeb

        Name: Daniel S. Loeb

        Title: Chief Executive Officer

 